Honorable Dwight Whltrell
County Atternep
Cillln Cwnty
NcKlnney, Texas                Opinion No. WW-53
                               Rer Legality of oen~ump0lon
                                   lf llcehollc beverages
                                   In dry a r ea l
                                                 8f Collin
                                    County.
Dear Nr. Yhitwellt
        Your letter rf Februm y 14th, 1957, In whlah yeu re-
,,queeba nlplnlen of whether the censumptlonlf alcoholic
beverages In a public place In a dry aroa Qurlng bhe daylight
 hours Is a,vlela%lenlf the Texas Llquar Contra1 Aob, has
Lbeen duly received.
       You are advised-thatn@ distinctlen Is made In the
Texas Liquor Centrel Actibetween censumgtlenlf~aloehello
beverages in a public plaoe In Wet areas and dry areas.   The
censnmptionef aloehollo beverages Is covered by Seotlon 4
(c) lf Article 1 of the Texas Liquor Centrel Act; being Ar-
%l.cle666-4 (c), Penal Cede'ef Texas. This artlole makes it
unlawful far any persen te cwmme any llCehell0 beverage
In any public place, or for any person te peesess any aloo-
hellc beverage in any public place for the purpose lf oeneum-
lng same in auoh public plaoe at any time en Sunday between
the heurs of 1:15 A.M. and 1100 o'clook P.M., and on all
ether days at any time between the heurs lf l2:l5 A.N. and
7rOO l‘oleckA.%.
       Insafar as the csnsumptlonof suoh lloohello bever-
&gee Is cencerned,,the censumptlenof such aloehellobever-
ages is net prehlblbed except during trhetimes speolfled,
whether It be In a dry area or a wet area.
       Your attention Is oalled, hewever, to the prevlnlone
lf the Texw  Liquor Centrel Act relative te transposta~ien
ef alcehellc bevera 6, Artlole 666,, Seotlohr  (4) (a), (4)
(b) and Sectien (23f” (a) and the oases lI Ualten v. State, 163
S.W.2d 203, and Hess v. State, 168 S.W. 2ra31. See also
Hon. Dwight Whitwell, page 2 (W-53)


Wilson v. State, 251 S.W.2d 888, Wldeman v. State, 212 S.W.2d
177, and Ponder v. State, 265 S,vJ.2dt33b These case8 are
authsrltg fer the prepesltfonthat the transportationof al-
cehollc beverages fsr psrsenal consumption fEom a place where
the sale thereof la legal to a place where the poeseasien
thereof Is legal, cantemplatesonly one trip of transportation.
Hence, If alcahelfc beverages are purchased far personal con-
sumptian In a wet area where the sale is legal and transported
to a dry area where the possesslon'ialegal, there Is ne vie-
latlon ef law. If, however, later, and after the trip from
the wet area to the dry area Is completed, the purchaser trans-
perts the bever8ge to another place, there Is an Illegal trans-
portation of beverages.

                           SUMMARY
         It Is net a violatian of the law to consumes
         alcoholic beverages in a public place In either
         a dry area BP a wet area except on Sunday between
         the hours of 1x15 A.M. and 1800 o'clook P.M. and
         on all other days between the hours of l2:l5 A.M.
         and 7800 e'clook A.M.

                             Yours very truly,
                             WILL WILSON
                             Attorney Generaln


JWW:ms
APPROVED:
OPINION COMMITTEE
H.&&d," Chandler